Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 28, 2018

                                     No. 04-18-00223-CV

                         Brittany RETLEDGE and Arnold LaMotte,
                                       Appellants

                                              v.

  STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS and Austin
                              Riley,
                            Appellees

                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-14536
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER
       The appellant’s motion for extension of time to file response is hereby granted. Time is
extended to July 20, 2018. Further requests for extension of time will be disfavored.




                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court